192 F.2d 192
Samuel SANDBERG, Appellant,v.RUDDMELIKIAN, Inc.
No. 10471.
United States Court of Appeals Third Circuit.
Submitted on briefs October 18, 1951.
Decided October 29, 1951.

Appeal from the United States District Court for the Eastern District of Pennsylvania; William H. Kirkpatrick, Judge.
James J. O'Brien and Fox, Rothschild, O'Brien & Frankel, all of Philadelphia, Pa. (Fox, Rothschild, O'Brien & Frankel, Philadelphia, Pa., on the brief), for appellant.
John A. Kenney, Carlile E. King and Kenney, Soens & King, all of Philadelphia, Pa., for appellee.
Before GOODRICH, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal by the buyer of certain vending devices from the refusal of the trial court to award him the balance claimed to be due from a deposit made by him with the seller. The case was tried without a jury and the trial judge entered an opinion stating his reasons for denying the plaintiff recovery.1 We agree with the trial judge and the reasons assigned by him. We, therefore, affirm upon the opinion of Judge Kirkpatrick of the District Court for the Eastern District of Pennsylvania.


2
The judgment will be affirmed.



Notes:


1
 100 F. Supp. 967 (1951)